Order, Supreme Court, New York County, entered on January 31, 1973, affirmed. Respondents shall recover of appellant $40 costs and disbursements of this appeal. Concur — Markewich, J. P., Tilzer, Macken, JJ.; Murphy and Steuer, JJ., dissent in the following memorandum by Steuer, J.: We believe the granting .of the motion to have been improvident in that no change in the plaintiff’s physical condition is claimed and the sole basis for the increase is an increase in an already liberal estimate of plaintiff’s lost earnings.
(Republished)